A motion was made to dismiss the appeal in this cause, on the ground that the party appealing had not filed an undertaking such as is required by the provisions of rule 91. That rule prescribes that no appeal shall operate as a stay of execution where the judgment is for a specific sum of money, &c., and in all other cases, except where the United States are appellants, any justice of the court may determine the amount and character of the security to be given, which in all cases shall at least be sufficient to cover the costs of the appeal. The last clause seems to comprehend all appeals, whether there is a stay of proceedings or not. But the court held, that if the appeal is in other respects perfected within *405thirty days after the judgment or decree, unless'it is further intended as a stay of proceedings no undertaking is necessary ; and the concluding language of the rule, requiring that in all cases the security shall at least be sufficient to cover the costs of the appeal, refers only to the appeals mentioned in the preceding part of the rule, which are to operate as supersedeas. In the present case there was no stay of proceedings. No undertaking or security was required, and the motion to dismiss is therefore denied.
R. K. Elliot, for complainants.
William A. Meloy, for defendants.